Case 1:19-cr-10128-DPW Document17-3 Filed 10/31/19 Page 1of1

THOMAS M. NIARCHOS
Attorney at Law
27 Durham Drive

Lynnfield, MA 01940

617-470-0444
October 1, 2019

Re: Emanuel “Mike” Panousos

To whom it may concern:

I have known Emanuel Panousos for over thirty years both professionally and
personally. I first met Mike through his parents when he was a young boy. He was
always a polite and kind young man. I always observed him to be well behaved
particularly when in the company of adults. As he grew older, I observed him mature
into a hard-working family man.

Mike has always remained polite and was and is very charitable. Whenever someone in
our community asked for a donation to either a local youth group or other charity, Mike
always said yes, and at times gave more than requested.

I have also observed Mike as a caring and loving father. He has instilled in his three
children the same kindness and politeness that Mike has always exhibited. While Mike
may have had a lapse in judgment in his business accounting, as a whole he has been a
model citizen, friend and father.

I would urge the court to look at Mike’s entire career and not his most recent lapse in

judgment. While the court should not ignore his violations of the law, I would urge the
court to avoid subjecting Mike to any period of incarceration.

Thomas M. Niarchos
